Guerry, J.
1. The general grounds of the motion for a new trial are not argued or insisted upon in the brief of counsel for the plaintiff in error, and therefore are treated as abandoned.
2. The sole special ground of the motion is based upon the failure of the judge, in the absence of a written request, to charge the law of circumstantial evidence. The evidence was not wholly circumstantial, and, therefore, the failure so to charge was not error.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.